Citation Nr: 0012321	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was born in July 1946; he has a ninth grade 
education; he last worked in 1994; and he has work experience 
primarily in the construction and carpentry fields.  

2.   The veteran's disabilities permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education and work experience.  


CONCLUSION OF LAW

The extraschedular criteria for entitlement to a permanent 
and total disability rating for pension purposes have been 
met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. §  5107(a).  He has presented a claim which is 
not implausible. 

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice- 
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  

For pension purposes, a veteran may demonstrate a permanent 
impairment so severe as to render an "average person" 
incapable of following a substantially gainful occupation. 38 
U.S.C.A. § 1502 (West 1991).  Under this analysis each of the 
veteran's disabilities are rated under the applicable 
diagnostic code of the VA Schedule for Rating Disabilities.  
The ratings then are combined.  A veteran with combined 
schedular evaluation of 100 percent is permanently and 
totally disabled and entitled to a disability pension.  38 
C.F.R. §§ 3.340, 4.15 (1999).  

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes him or her 
from substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1999).  This analysis 
contemplates a more individualized (as distinguished from 
"average person") review of the severity and effect of each 
of a veteran's disabilities.  To be found permanently and 
totally disabled under this analysis a veteran with a single 
disability must have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent and at 
least one disability with a minimum 40 percent rating.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes. 38 C.F.R. §§ 4.16(a), 4.17 
(1999).

Where a veteran does not meet the percentage requirements of 
the Rating Schedule he or she may be entitled to a permanent 
and total disability pension under an extra-schedular 
analysis upon a showing that unemployability because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1999).

A VA Pension is not payable for disability resulting from 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  
Disability proximately caused by substance abuse will be 
considered the result of willful misconduct. See 38 C.F.R. § 
3.301(c)(2) (1999).  


Factual Background

The veteran was born in July 1946 and he has a 9th grade 
education.  Service records show that the veteran sustained a 
laceration to the right parietal area when a ceiling fan 
blade struck him.  

The veteran is service connected and in receipt of a 
noncompensable disability evaluation for a right parietal 
scar; his principal non-service connected disabilities are 
residuals of squamous cell cancer of the left tonsil with 
radiation therapy, evaluated as 10 percent disabling; 
cephalalgia evaluated as noncompensably disabling; a nervous 
condition, evaluated as noncompensably disabling; 
degenerative arthritis of the thoracic spine, mid-thoracic 
spine, scapula, and neck contusions with chronic pain 
symptoms, and possibly emphysema.
The medical record shows that in the late 1980's the veteran 
received treatment for a cervical spine disorder, alcoholism, 
cephalalgia and a cerebellar system dysfunction due to 
nutritional causes.  VA clinical records in December 1992 
reveal treatment for squamous cell carcinoma of the left 
tonsil.  The carcinoma was excised and radiation therapy 
ensued.  X-rays at the time also revealed findings consistent 
with emphysema and degenerative joint disease of the thoracic 
spine.  

County government social service records in November 1993 
reported that the veteran had work experience as a carpenter.  
In 1993 and 1994, physicians certified that the veteran was 
unable to perform work due to the effects of radiation 
treatment for cancer of the tonsil along with neck, shoulder, 
and back symptoms.  

At a VA medical examination in July 1995, the veteran 
reported that eight years previously, during employment in 
construction, he fell from a ladder injuring his shoulders, 
scapula, mid thoracic area, and neck.  It was reported that 
subsequently he developed thoracic, scapula, and occipital 
pain.  Since the injury he had not been able to return to 
work as a construction worker, although he had had odd jobs 
until four years ago.  It was reported that the veteran was 
receiving social relief from a county government.  The 
diagnosis was history of contusion to mid-thoracic spine, 
scapula and neck with chronic pain symptoms; status 
postoperative tonsil cancer with tonsillectomy and radiatio 
therapy; history of peptic ulcer.  

Received in May 1996 was a favorable decision from the United 
States Social Security Administration (SSA) indicating that 
the veteran had not been gainfully employed since January 
1994, and that his neck and shoulder pain and residuals from 
tonsillar cancer had prevented him from performing a 
significant range of work at any level of exertion.  


Analysis

The RO has assigned a 0 percent disability evaluation for the 
veteran's service-connected right parietal scar, 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  His nonservice connected 
disabilities include a 10 percent evaluation for residuals of 
excision of left tonsil cancer evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6819; and 0 percent evaluations for 
cephalalgia 38 C.F.R. § 4.124a, and a nervous condition, 
38 C.F.R. § 4.130, Diagnostic Code 9499.  The clinical data 
also reflects that the veteran has degenerative joint disease 
of the thoracic spine, mid-thoracic spine, scapula, and neck 
contusions with chronic pain symptoms, and possibly 
emphysema.  The clinical data also shows that the veteran has 
a history of medical treatment for alcoholism.  

Initially it is important to note that the veteran does not 
have a single disability that is totally disabling, and for 
purposes of pension he does not meet the permanence of 
percentage requirements for total disability under 38 C.F.R. 
§ 4.16, i.e., a ratable disability of 60 percent or more or 
if two or more disabilities one disability rated as 40 
percent.  Therefore, he does not objectively warrant a 
permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. § 
4.16 (1999).  The Board is aware that all of the veteran's 
disabilities have not been separately rated.    

The "subjective" standard for pension eligibility on an 
extra schedular basis is also for consideration.  In this 
respect, 38 C.F.R. § 3.321(b)(2) (1999) provides that pension 
may be granted "where the evidence of record establishes 
that an applicant for pension who is basically eligible fails 
to meet the disability requirements based on the percentage 
standards of the rating schedule, but is found to be 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors."  

The veteran's service personnel records disclose that he was 
born in July 1946, and the extent of his education is the 9th 
grade.  It appears that he has not worked gainfully since 
1994.  In the recent past county government records indicated 
that the veteran was unemployable due to radiation therapy 
for the residuals of carcinoma of the left tonsil along with 
back, shoulder, and neck symptoms. 

In support of his claim, the veteran has also submitted a 
March 1996 SSA decision awarding him SSA disability benefits 
based on total disability since January 1994. The decision 
indicates that neck and shoulder pain and residuals from 
(left) tonsillar cancer had prevented the veteran from 
performing a significant range of work at any level of 
exertion.  Subsequent to that time the veteran apparently 
remained unemployed.  Although a SSA decision that a veteran 
is unemployable is not controlling for purposes of a final VA 
determination, it is relevant to the determination of the 
appellant's ability to secure and follow a substantially 
gainful occupation under 38 C.F.R. § 4.17 for the purpose of 
establishing entitlement to nonservice-connected pension 
benefits.  Odiorne v. Principi, 3 Vet. App. 456 (1992).

The record in this appeal is less than optimally developed.  
Nevertheless, there is significant evidence tending to show 
that the veteran is incapable of sustaining substantially 
gainful employment.  This includes the long duration of 
actual unemployment.  The physicians' statements questioning 
his capacity for regular work and his relatively limited 
educational background are further factors.  Probably most 
important, however, was the judgment by the Social Security 
administrative law judge that the veteran could not work.  
There is medical evidence to the contrary.  The VA 
examination report of July 1995 did not set out profoundly 
disabling health problems.   The unfavorable evidence plainly 
does not preponderate against the veteran.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

